                  IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION
TRANSMARK FUNDING LLC                                      PLAINTIFF
V.                            CAUSE ACTION NO. 3:19-CV-280-DCB-JCG
JENNIFER POLITO                                            DEFENDANT
V.
LANCE STEVENS AND ROBERT GRAHAM, JR.           THIRD-PARTY DEFENDANT



                                 Order

     This Court entered an Order of Remand (Doc. 13) to the

Chancery Court of Rankin County on June 27, 2019. TransMark

Funding LLC (“TransMark”), Lance Stevens (“Stevens”), and Robert

Graham, Jr. (“Graham”) sought sanctions against Jenifer Polito

(“Polito”) for improper removal. Doc. 8, p.3. Transmark,

Stevens, and Graham allege that Polito was “fully advised of the

forum selection clause prior to removal of this action” and

still removed “improper[ly]” Doc. 8, p.3.

     Pursuant to 28 U.S.C. §1447(c), this Court allowed

TansMark, Stevens, and Graham thirty (30) days from the entry of

the Order of Remand (Doc. 13) to file further briefing on the

issue of sanctions, to which Polito may respond. The parties had

until July 27, 2019 to file their briefs.




                                   1
     As of the date of this order, neither TransMark, Stevens,

nor Graham has filed any further briefing on the issue of

sanctions. Therefore, the parties have ten (10) days from the

entry of this order to show cause for their failure to file any

further briefs, if said parties elect to pursue the sanctions

herein described.

     SO ORDERED on this the 31st day of October, 2019.

                                     _/s/ David Bramlette________
                                     UNITED STATES DISTRICT JUDGE




                                2
